DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-9, filed 6/20/2022, with respect to
claims 1-16 have been fully considered and are persuasive. The previous
rejection is hereby withdrawn.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is a statement of reasons for the indication of allowable
subject matter – amended claim 1 now includes or specifically recites allowable
subject matter identified in the previous Office Action (i.e., originally filed claim 3): “the second hinge element at a first side thereof, the first elastic member being disposed in the slot. . . wherein the second elastic member is disposed between the second side segment of the first hinge element and the second side segment of the second hinge element,” in combination with the remaining elements or steps. The indicated allowable features of claim 1 is not taught or adequately suggested in the prior art of record, nor would it be obvious to one of ordinary skill in the art to further modify the prior art to address deficiencies. Claims 2-6 depend either directly or indirectly from claim 1 and are therefore allowed for at least the same reason. 
Likewise, amended claim 7 now includes or specifically recites the allowable
subject matter of originally filed claim 9: “wherein the first set of elastic members is decompressed, the respective elastic member of the first set is decompressed as the width of the slot is increased . . . wherein the first set of elastic members is compressed, the respective elastic member of the first set is compressed as a width of the slot is reduced,” in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record. Claims 8-12 depend either directly or indirectly from claim 7 and are therefore allowed for at least the same reason.
Lastly, amended claim 13 now includes or specifically recites allowable
subject matter: “wherein the first set of elastic members is decompressed, the respective elastic member of the first set is decompressed as the width of the slot is increased . . . wherein the first set of elastic members is compressed, the respective elastic member of the first set is compressed as a width of the slot is reduced,” in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record. Claims 14-16 depend either directly or indirectly from claim 13 and are therefore allowed for at least the same reason.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached on 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair- my.uspto.gov/pair/Private Pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 17-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786-9199 (IN USA OR CANADA) or 571- 272-1000.

/RASHEN E MORRISON/			/Anthony Q Edwards/Examiner, Art Unit 2841                         Primary Examiner, Art Unit 2841                                                                                                                                                                                                                                                                                                                                            July 4, 2022